Citation Nr: 1647724	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Air Force from February 2004 to September 2004 and from January 2008 to June 2008.

This matter initially came before the Board on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran's claims for a sleep disorder, a menstrual disorder, skin disorder (eczema), headaches, and a respiratory disorder were denied in a November 2011 rating decision.  The same rating decision granted service connection for PTSD at 30 percent disabling.  The Veteran appealed all issues in a timely (February 2012) notice of disagreement (NOD).  In a March 2012 Appeal Election Form, the Veteran asserted that she only wished to appeal the issues of PTSD, skin disability/eczema, and a respiratory disability.  She essentially withdrew all the other issues from RO consideration, and the Board hereby considers them as withdrawn. 

In a June 2014 rating decision, the RO increased the rating for PTSD to 50 percent disabling.  In the same decision, the RO granted service connection for a skin disorder, claimed eczema and diagnosed as eczematous dermatitis. Since that grant constitutes a full grant of the benefits sought on appeal, that claim is not before the Board. 

As such, the RO issued a Statement of the Case (SOC) in June 2014, in which only two issues were discussed: evaluation for PTSD and service connection for a respiratory condition.  The Veteran appealed the issues of evaluation for PTSD and service connection for a respiratory condition in an August 12, 2014 Form VA-9 (Formal Appeal to the Board).  The Board acknowledges that the form is missing from the Veteran's file, and was noted as "missing from file" in a RO note dated August 23, 2014.  However, since only two issues remained to be appealed (an increased evaluation for PTSD and service connection for a respiratory disability), the Board will proceed to adjudicate the issues, as not to make the Veteran wait for a decision any longer than she already has while VA resolves a minor administrative matter. This does not constitute any prejudice to Veteran. 

The issue of entitlement to service connection for a respiratory disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38  U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing her of both her and VA's obligations.  See letters of February 2010, April 2010, May 2010, June 2010, August 2011.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for her claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).
In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 50 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

The Veteran underwent a PTSD VA examination in September 2011.  The examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner related that the Veteran reported increased arguments with her family, getting divorced due to verbal arguments, detachment from family and friends, isolation, socializing only with fellow service men and women, and that she was working on her relationships with people close to her.  The examiner noted that the Veteran experienced regular recollections of the stressor events, had nightmares, experienced avoidance, had flashbacks, sleep impairment, anger issues, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, mild memory loss, and disturbances of mood and motivation.  The Veteran reported having a full-time job at which she excelled, and denied any substance abuse or legal issues.    

The Veteran underwent another VA examination in May 2013.  The examiner noted that the Veteran had PTSD and depression - that her PTSD resulted in nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, avoidance behaviors, interpersonal detachment, and restricted affect; which her depression resulted in low mood, low self-regard, and decreased energy.  The examiner also related that the Veteran experienced anhedonia, sleep disturbance, and irritability.  The examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran stated that she remarried and was expecting the birth of a child, which she saw as a positive in her life.  The Veteran reported working full-time and having increased difficulty concentrating at work.  The examiner noted that the Veteran experienced regular recollections of the stressor events, had nightmares, experienced avoidance, had flashbacks, sleep impairment, anger issues, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining effective and social relationships, and difficulty adapting to stressful circumstances. 

The Veteran underwent yet another VA examination in September 2016.  The Veteran endorsed the following symptoms: intrusive memories of her deployment (which appeared to be exacerbated by her commute to the new World Trade Center every morning for work - she reported that she felt that she is in a war zone when she saw the soldiers with their rifles at the entrance of the train station), panic attacks two-three times per week, anxiety, hypervigilance, exaggerated startle response, irritability to include verbal outbursts, depression and tearfulness, social isolation, loss of interest in pleasurable activities, persistence and exaggerated negative beliefs, feelings of detachment, and low frustration tolerance.  Veteran denied suicidal ideation, but indicated that she sometimes wondered how people would react if she "wasn't here anymore."  The Veteran reported that she was engaged in PTSD treatment, and experienced increased sleep and decreased nightmares.  
  
The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran remained married to her second husband, but felt distant from her husband at times and they had frequent arguments.  She had a three year old child and two step-daughters, and reported a positive relationship with her children.  Veteran did receive some child care help when she was feeling overwhelmed. She spent the majority of her free time at home and indicated that she rarely called friends.  Veteran reported enjoying running three-four times a week.  Regarding her work, the Veteran reported that was irritable with co-workers, and that two months ago she was given a verbal warning about her anger.

The Veteran's VA medical records show ongoing treatment for PTSD, and relate symptoms consistent with those reported on VA examinations - depression, anxiety, chest tightness and palpitations, intrusive memories, sleep disturbances, nightmares, hypervigilance, avoidance, exaggerated startle response, isolation, poor concentration at work, feelings of numbness, and no suicidal or homicidal thoughts or plans.  The reports show that the Veteran responds positively to medication and has experienced improved sleep and decreased nightmares.  
  
The Board finds that the Veteran is entitled to a disability rating of 50 percent, but not higher, for the entire period on appeal for PTSD since service connection was established.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, some memory impairment, disturbances or motivation and mood, and difficulty in establishing effective work and social relationships.  The Veteran reported experiencing a depressed mood, sleep disturbances, apathy, lack of interest and difficulties in motivation, intrusive thoughts, hypervigilance, mistrust of people, anger and irritability, and sadness during the entire period on appeal.  While the Veteran has been able to maintain full-time employment, she has also reported feeling mistrustful of others and uneasy in crowds and social situations, and irritable with co-workers.  The Veteran reported that she has divorced from her first husband and felt distant from her second husband at times and they had frequent arguments.  While the Veteran reported a positive relationship with her children, she stated that she did not socialize with friends or relatives generally preferred to socially isolate herself.

Viewed as a whole, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 50 percent disability rating.  Therefore, the 50 percent rating, but not higher, shall be assigned to the Veteran for the entire period on appeal.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 50 disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is an occupational and social impairment with reduced reliability and productivity is sufficient to warrant a 50 percent disability rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.  

Consideration has been given to assigning a higher disability during the period on appeal, or for any part of that period.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas during the period under consideration.  The Board notes that the Veteran did not show such symptoms as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  At all the examinations, the Veteran's speech and thought patterns were normal; she was well-oriented, well-groomed, and neatly dressed; her behavior was appropriate; and she was able to function independently, appropriately and effectively.  She described having a good relationship with her children.  While the Veteran reported irritability and anger, she did not experience periods of violence.  While the Veteran stated that she preferred to be alone and mistrusted other, she has been able to hold a full-time job, at which she performed well, and reported not experiencing serious problems with employment (except irritability with coworkers).  The Veteran denied suicidal ideation on all occasions, and never endorsed homicidal ideation, or any suicidal plan or intent.  The Veteran's overall symptoms do not equate in severity, frequency or duration with occupational or social impairment and deficiencies in most areas such as thinking, mood, judgment, family relations, work, and school. Overall she was successfully employed, maintained good family relations, had no impairment in thinking or judgment. Therefore, a higher rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for her PTSD.  Additionally, the Veteran works full-time and her current symptoms of PTSD are not shown to have rendered her unemployable.  Therefore, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted. There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran has asserted that she experiences a respiratory disorder as a result of her active service.

The Veteran underwent a VA respiratory examination in April 2013.  The examiner confirmed a diagnosis of asthma.  The examiner noted that the Veteran experienced childhood asthma, had allergies, and was given Albuterol (all as a child).  The Veteran denied asthma attacks in Iraq, and asserted that she was exposed to a lot of dust.  She also told the examiner that she started wheezing and coughing when she returned home from her deployment, and was prescribed several medications for her allergies by VA, and was eventually switched to Advair and Albuterol, which she used daily.  The examiner opined that the Veteran's asthma has been exacerbated in the past 12 months.  The examiner added that the Veteran's asthma was related to her childhood asthma, and that there was no evidence of exacerbation during service, and there was no evidence of treatment for acute asthma caused by dust exposure.  The examiner noted that etiology or aggravation due to dust exposure was unable to be proven, as there was no evidence of treatment in active service.        

The Veteran underwent another VA respiratory examination in September 2016.  The examiner related that the Veteran described having episodes of hyperventilation and shortness of breath, especially during anxiety episodes, related that she used to take Albuterol, but denied current use, denied any systemic treatment, and denied any prior diagnosis of chronic respiratory conditions (including asthma or COPD).  The examiner opined that the Veteran did not have a respiratory condition, as she had normal pulmonary function tests, and that her dyspnea was less likely as not related to PTSD, as PTSD did not cause or aggravate any respiratory conditions.

The Board finds the April 2013 examination is inadequate, as the Veteran is competent to assert that she was exposed to dust in service and the examiner did not express an opinion as to whether her exacerbation after service was related to that exposure regardless of treatment in service. The Board finds the September 2016 inadequate, as the examiner did not consider the fact that the Veteran has had a diagnosis of asthma for many years (since childhood).   As such, the Veteran should be afforded a new VA examination to determine the nature and etiology of her respiratory disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current respiratory disability, to include asthma.  The examiner must review the claims file and should note that review in the report. All appropriate tests should be conducted.  The examiner should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA treatment records.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disability in service and continuity of symptomatology thereafter.  Specifically, the Veteran is competent to state she was exposed to dust in service. The examiner should provide the following opinions:

a) Diagnose all current respiratory disorders.

b) Opine whether there is clear and unmistakable evidence that any diagnosed respiratory disorder pre-existed service, and if so, whether there is clear and unmistakable evidence that the preexisting condition was not permanently aggravated by active service, to include exposure to dust therein. 

c) If the examiner finds that the Veteran has a respiratory condition that does not pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is related to the Veteran's active service, to include dust exposure therein.

2. Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


